internal_revenue_service department of the treasury index number number release date washington d c person to contact telephone number refer reply to cc dom it a plr date date do legend a b c d e l la lb lc ld le m p facility t q t u dear this responds to your letter dated date requesting a private_letter_ruling on behalf of a addressing issues arising under sec_1033 of the internal_revenue_code_of_1986 as amended the code you have represented the following facts plr a b c d and e collectively hereinafter the taxpayers with a being referred to as the taxpayer are related entities located in city m l consists of la lb lc ld and le each being a separately owned parcel of real_property adjoining the facility la is owned by a lb is owned by b lc is owned by c ld is owned by d and le is owned by e l is located immediately adjacent to the facility the taxpayer represents that l is held for productive use in its trade_or_business which consists entirely of the rental of the l parcels the taxpayers began acquiring l in year q which is several decades earlier than the year of disposition the taxpayer represents further that at no time prior to learning of p’s plans to expand the facility and the need to acquire the l parcels did it list l for sale or solicit prospective purchasers p a city m nongovernmental body that can and previously has obtained condemnation of real_property through eminent_domain proceedings for the purpose of expanding the facility has determined that a substantial expansion of the facility is necessary and that such expansion will require the acquisition of l p obtained appraisals of the fair_market_value of l and offered to purchase the parcels from the taxpayers expressing their desire to acquire the possible as soon as possible upon learning of the facility expansion plans through a highly visible publicity campaign launched by p and after having had these plans confirmed by p representatives l entered negotiations with p for the voluntary sale of l p retained qualified appraisers to value l and made an offer to purchase l for an amount equal to t percent over the lowest appraised value of l p expressed its desire to acquire l as soon as possible in order to accommodate the facility expansion plans in an effort to obtain a higher purchase_price taxpayer entered into a purchase and sale agreement with t a third party the taxpayer advised t that p had been targeted for acquisition by p the sale was completed on date u ruling requested the taxpayer’s sale of l to t was made under a threat of condemnation by p for purposes of sec_1033 of the code law and analysis sec_1033 of the code provides in part that if property as a result of requisition or condemnation or the threat of imminence thereof is involuntarily converted into money and if the taxpayer during the time specified purchases property similar_or_related_in_service_or_use to the property so converted that taxpayer may elect to recognize gain only to the extent the amount_realized on such conversion exceeds the cost of such other_property plr revrul_63_221 1963_2_cb_332 holds that for purposes of sec_1033 of the code the threat_or_imminence_of_condemnation is generally considered to exist when a property owner is informed either orally or in writing by a representative of a governmental body or public official authorized to acquire property for public use that such body or official has decided to acquire his property and the property owner has reasonable grounds to believe from the information conveyed by the representative that the necessary steps to condemn the property will be instituted if a voluntary sale is not arranged revrul_81_180 1981_2_cb_161 holds that the sale of property to one other than the threatening authority by a taxpayer having reasonable grounds to believe that necessary steps to condemn the property eventually would be taken qualifies as an involuntary_conversion under sec_1033 of the code taken together the facts and circumstances as represented by the taxpayer constitute a reasonable basis for the taxpayer to believe that p would condemn l unless it could obtain the property through a voluntary sale furthermore in accordance with revrul_81_180 the fact that the taxpayer sold the property to t a third party does not affect the status of the transaction as an involuntary_conversion holding the sale by the taxpayer of la to t was made under a threat of condemnation for purposes of sec_1033 of the code such that taxpayer is entitled to defer the recognition of any resulting gain if the statutory requirements of sec_1033 are otherwise satisfied except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on sincerely assistant chief_counsel income_tax accounting by _______________________ david l crawford chief branch plr examination cc district_director chief examination_division
